BOARDMAN, Judge.
Upon consideration of appellant’s motion, we granted him full appellate review under Baggett v. Wainwright, Fla.1969, 229 So.2d 239, of the three judgments and sentences entered in the Polk County Circuit Court in Cases #CF74-800, #CF74-.801, and # CF74-802.
Appellant pled nolo contendere to the three informations, each of which charged assault with intent to commit rape, extortion and kidnapping. The said offenses were alleged to have been committed upon three different victims. Appellant was adjudicated guilty and, pursuant to the plea bargain, was sentenced to serve ten years in the state prison on each information, the sentences to run concurrently. Being unable to ascertain the specific sentence imposed on each of the violations contained in each count of the three informations, we have in several prior cases held such sentences to be general and, therefore, invalid. Darden v. State, Fla.App.2d 1975, 306 So.2d 581; Haddon v. State, Fla.App.2d 1975, 307 So.2d 238; Long v. State, Fla.App.2d 1975, 310 So.2d 35; Farmer v. State, Fla.App.2d 1975, 315 So.2d 225.
We have considered the other points raised by appellant and find them to be without merit. Davis v. State, Fla.App.2d 1973, 277 So.2d 300; Williams v. State, Fla.App.2d 1974, 297 So.2d 67.
The judgments are affirmed; but, the causes are remanded for proper sentencing. The action may be taken without the appellant appearing before the court.
HOBSON, Acting C. J., and SCHEB, J., concur.